DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13, and 14 are objected to because of the following informalities:  
Regarding claim 1, in lines 5-6, replace “a plurality of backend” with --a plurality of backends--.  Further, in line 11, replace “select a selected one” with --a selected one-.
Regarding claim 13, in line 6, replace “a plurality of backend” with --a plurality of backends--.  Further, in lines 11-12, replace “select a selected one” with --a selected one-.
Regarding claim 14, in line 7, replace “a plurality of backend” with --a plurality of backends--.  Further, in line 12, replace “select a selected one” with --a selected one-.
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites routing with the load balancer the multipath TCP connections and tracking the multipath TCP connections with the load balancer, which already recited in claim 13.  Applicant may cancel the claim(s), amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program is not one of the four categories of patent eligible subject matter.  It is suggested to replace the claim with a non-transitory computer readable medium embodied with a computer program comprising code for performing the method of claim 1, wherein the code is executed by a processor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 13-14, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCullagh (US Patent No. 10,412,159 B1).
Regarding claims 1, 13, 14, and 21, McCullagh discloses a method, comprising: 
routing, with a load balancer (Fig. 3, load balancer 300), multipath transmission control protocol connections and their corresponding transmission control protocol subflows toward one or more selected backends (Fig. 3), wherein each multipath transmission control protocol connection is routed to a single 
tracking, with the load balancer, the multipath transmission control protocol connections and their corresponding transmission control protocol subflows to enable routing of the multipath transmission control protocol connections and their corresponding transmission control protocol subflows to the corresponding selected backends (46th and 63rd paragraphs, the connection between client host and server host can be monitored by the load balancer).

Regarding claim 2, McCullagh discloses that wherein the tracking further comprises determining for a request for a secondary transmission control protocol subflow of an multipath transmission control protocol connection reaching the load balancer that the secondary transmission control protocol subflow is being handled with the load balancer, and routing the request to a selected backend corresponding to the multipath transmission control protocol connection (Fig. 1B, secondary subflow 140 is setup and routed to the server by the load balancer 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCullagh in view of Huang et al (US Patent No. 10,362,496 B2).
Regarding claim 4, McCullagh discloses establishment of MPTCP connections (Fig. 3).  McCullagh does not disclose that wherein tracking comprises tracking transmission control protocol subflows using a first table and tracking multipath transmission control protocol connections using a second table.  Huang discloses an MPTCP link information table including MPTCP link information of multiple MPTCP connections (col. 14, lines 23-26) and a sublink table (col. 17, line 54.  Herein, sublink table is a table including sublink information of MPTCP connection).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include tables for MPTCP connections and its subflows in McCullagh’s system, as suggested by Huang, to keep track and monitor connections.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McCullagh in view of Jin (US 2018/0368042 A1).
Regarding claim 12, McCullagh discloses establishment of MPTCP connections (Fig. 3).  McCullagh does not disclose using timers to determine an multipath transmission control protocol connection or one or more transmission control protocol subflows of an multipath transmission control protocol connection for which no packets have been received during one or more time periods, and removing the multipath transmission control protocol connection and its corresponding transmission control protocol sub flows or removing the one or more subflows of an multipath transmission control protocol connection in response to corresponding timers expiring after the one or more time periods.  Jin discloses that no new downlink data is received after a preset timer, resource occupied by MPTCP is removed (634th paragraph).  It would have been obvious to one ordinary skill in the art at the time the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duchene Uclouvain “Multipath TCP Load Balacing”, University of Politehnica of Bucharest, July 3, 2017, pages 1-12.
Regarding claims 15 and 19, Duchene discloses a method, comprising: 
at a backend in a communication system, determining whether a request by a client to set up a primary transmission control protocol subflow of a multipath transmission control protocol connection already includes a key used to generate a token used to uniquely identify the multipath 9 transmission control protocol connection from other multipath transmission control protocol connections (page 6, 2.2.2.1 connection initiation section, the load balancer places the key for generating the token in the request and forwards to the server); 
generating , with the backend the token based on the key from the request (page 7, 2.2.2.1 connection initiation section, the server uses the key provided to compute the token for the connections); and 
using, with the backend, the token to distinguish subsequent communications for the multipath transmission control protocol connection (page 7, 2.2.2.1 connection initiation section, the token is used to distinguish a connection).


  
Regarding claim 17, Duchene discloses that wherein using, with the backend, the token to distinguish subsequent communications for the multipath transmission control protocol connection further comprises using the token to set up a secondary transmission control protocol subflow of the multipath transmission control protocol connection (page 7, 2.2.2.1 connection initiation section, the token is used to distinguish a connection.  A MPTCP connection includes multiple subflows therefore, the token is used in other subflow of the MPTCP connection).

Regarding claim 18, Duchene discloses using received tuples to distinguish between the primary transmission control protocol subflow and the secondary transmission control protocol subflow (page 2, Introduction section, five tuple identification is used to distinguish packets of a MPTCP connection.  Herein, MPTCP connection includes multiple subflows, therefore, five tuple of each packet of each subflow identifies individual subflow among subflows).

Regarding claim 20, Duchene discloses at a backend in a communication system, determining whether a request by a client to set up a primary transmission control protocol subflow of a multipath transmission control protocol connection already includes a key used to generate a token used to uniquely identify the multipath 9 transmission control protocol connection from other multipath transmission control protocol connections (page 6, 2.2.2.1 connection initiation section, the load balancer places the key for generating the token in the request and forwards to the server); 

using, with the backend, the token to distinguish subsequent communications for the multipath transmission control protocol connection (page 7, 2.2.2.1 connection initiation section, the token is used to distinguish a connection), wherein using, with the backend, the token to distinguish subsequent communications for the multipath transmission control protocol connection further comprises: using the token to communicate data to the client for this multipath transmission control protocol connection (page 7, 2.2.2.1 connection initiation section, the token is used to distinguish a connection for data communication).

Allowable Subject Matter
Claims 3 and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Le Bolzer et al (US 2015/0095502 A1) discloses relay module for connection establishment by first and second host.
Sorenson, III et al (US 2014/0310418 A1) discloses distributed load balancer.
Ripke et al (US 2019/0068694 A1) discloses load balancer for MPTCP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472